DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically claims 1 and 13, the added limitation that states, “)    the one or more components define structural entities that control what digital content and what marketing content to render”, the Examiner is unsure of how there can be a distinction. All content displayed would be considered digital content, thus marketing content being display would also be considered digital content. There does not appear to be any language in the applicant’s specification that defines such a distinction. Thus making the claim indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simeonov et al. (US 2015/0220492).
 	Claim 1 and 13: Simeonov discloses a computer-implemented system for generating digital content comprising:
 	(a) a computer; [0026]
 	(b) a layout engine executing on the computer, wherein:
 	 	 the layout engine exposes a visual editing interface to a business user;( see for example [0045], discloses GUI and layout engine.)
 	 	(2)    the visual editing interface accepts input from the business user to compose a layout comprising one or more components; (see for example [0052 and 0053], the element may be replaced with another element some portion of the time, removed altogether, or modified (by altering the data structures related to presentation, for example).
 		(3)    marketing content is associated with one or more of the one or
more components; ([0008], ("inserted content" or "display items") into existing electronic 
content ("native content") such as websites, WAP-enabled domains, mobile or 
traditional GUI applications.  The display items may take almost any form, 
including, but not limited to advertisements targeting the user)
 		(4)    the marketing content is stored in a marketing content database; (see for example [0079], user submitted content stored into a database)
 	 	(5)    each of the one or more components are added, via the visual
editing interface, to one or more zones of the layout; (see for example [0038], discloses The 
boundaries may be defined by the content provider or application publisher, for example, to ensure that the display items be limited to certain areas of the viewport and/or content displayed in the viewport.  The boundaries may be defined relative to elements of the native content.  For example, in the case of HTML content, this may be achieved by applying one or more CSS classes, special DOM element IDs, data-attributes or other mechanisms for associating metadata with or identifying one or more DOM nodes, which includes metadata 
stored in external systems and identification that results from executing code. Also see [0045]
 		(6)    developer code defines the one or more zone, the one or more zones define a structure of the layout and the developer code restricts a type of component that can be added to one or more of the one or more zones; [0036, discloses what types of display items to place in the slots, where the slots are located (e.g., to which user interface element(s) they are anchored, if any), the parameters and/or attributes that determine the relevance of display items to a slot and, in some cases, the native content. also see [0038], developer code)
 		(7)    the one or more components define structural entities that control what digital content and what marketing content to render; ([0008, 0011, 0013, 0032, 0033], specifically [0032], discloses client device 110 that receives, displays and request digital information to a user.  The content displayed on the device may be organized according to various structures, including, for example using an object-based hierarchical structure such as a document object model (DOM) that allows the objects to be addressed and manipulated using various programming methods and application programming interfaces (APIs))
[0008, 0010, 0036, 0050] 
 		(9)    the layout engine receives a request, from a client application; (see for example [0015, 0045] content display attributes are based on user preferences and/or user attributes of the user operating the client device.  The user attributes may be incorporated into a request for the display items to be received at the client, thereby contributing to the selection of the display items incorporated into the display slots.)
 		(10)    multiple different client applications execute in multiple
different hosting environments;[0178] and
 		(11) in response to the request received from the client application, the layout engine delivers the digital content and associated marketing content, in accordance with the layout, to the client application for rendering to a consumer in a technology specific to a hosting  environment where the client application is executing.[0030, 0063,0101, 0178, 0183] 	While Simeonov discloses a system or method the layout engine exposes a visual editing interface to a user, Simeonov does not disclose that the user is a business user.
 	However, the Examiner asserts that the data identifying the user as distinguishing the user is a business user is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of user) which does not explicitly alter or impact the steps of the system or method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a business user be included as the user information of Simeonov 
NOTE: this also applies to any dependent claims that references a “business user”
 	Claim 2, 14: Simeonov discloses the computer-implemented system of claim 1, further comprising:
 	a layout database where the layout is stored, wherein the layout is stored in the layout database as a partial layout, and wherein the partial layout can be reused to compose other layouts. [0039]

 	Claim 3, 15: Simeonov discloses the computer-implemented system of claim 1, further comprising: one or more variances that are added, by the business user, to each of the one or more components, wherein each of the one or more variances comprises one or more personalization rules that trigger different marketing content to be associated with the one or more components. [0068]

 	Claim 4,16:  Simeonov discloses the computer-implemented system of claim 3, wherein the one or more variances control:  the marketing content that is associated with each of the one or more components; a type of each of the one or more components; and  non-marketing metadata associated with each of the one or more components.[0091]

[0048]

 	Claim 6, 18: Simeonov discloses the computer-implemented system of claim 1, wherein the layout is varied, based on input from the business user, and based on the client application, a language, or a geographic region. [0032-0034]

 	Claim 7,19:  Simeonov discloses the computer-implemented system of claim 1, wherein in response to the layout engine receiving the request, the layout engine: performs a lookup of the layout in a layout database; assembles the one or more components added to the one or more zones in the layout; and produces machine readable output that can be interpreted by the client application that performs the rendering of the layout in the technology specific to the hosting environment where the client application is executing. [0032, 0038]

 	Claim 8,20: Simeonov discloses the computer-implemented system of claim 1, wherein: the request identifies the consumer; 	in response to receiving the request, the layout engine establishes a special context based on information in a consumer behavior database, wherein the information relates to the consumer; and the special context executes a composition of the layout that personalizes the one or more components to the consumer based on the information in the consumer behavior database. [0068, 0091]

[0091]
 	Claim 10,22: Simeonov discloses the computer-implemented system of claim 1, wherein: upon receiving the request, the layout engine records the request and metadata in a consumer behavior database; and  the layout engine uses the consumer behavior database to personalize responses to subsequent requests. [0010, 0029, 0068, 0091]

 	Claim 11,23. Simeonov discloses the computer-implemented system of claim 1, wherein the layout engine:
 	determines that a security context has been established for the request;
 	impersonates the request as a given identity based on the security context; and
delivers only parts of the layout that the given identity has read access to. [0041, 0098]

 	Claim 12,24: Simeonov discloses the The computer-implemented system of claim 1, wherein:
 	the one or more components comprise personalized components and non-personalized components; [0068] the layout engine replaces the personalized components with placeholder components in the layout; the layout engine delivers, to the client application, the layout with the [0010,0029, 0068, 0091]
Response to Arguments
Applicant's arguments filed September 15, 2020 have been fully considered but they are not persuasive. 	The applicant argues that the reference of Simeonov does not differentiate between a layout engine utilized by a business user and developer code. The Examiner respectfully disagrees the applicant’s specification  at [0024] teaches/suggest that a layout engine is merely a program used by operators  to compose layouts from components or partial layouts and by client applications to request content for rendering to a consumer. The reference of Simeonov teaches/suggest substantially equivalent layout engine at [0045] that discloses using a layout engine/GUI to perform the invention. The reference of Simeonov’s GUI is equivalent to the applicant’s visual editing interface. The applicant’s specification at [0024], supports this line of reasoning. By stating that the GUI is used for layout authoring. The applicant’s limitation of, “developer code defines the one or more zone, the one or more zones define a structure of the layout and the developer code restricts a type of component that can be added to one or more of the one or more zones;” the reference of Simeonov is also substantially equivalent at [0036], discloses what types of display items to place in the slots, where the slots are located (e.g., to which user interface element(s) they are anchored, if any), the parameters and/or attributes that determine the relevance of display items to a slot and, in some cases, the native content. Also at [0032-0034] at the layout is varied, based on input from the business user, and based on the client application. At [0032, 0033] discloses at the client device client application and at [0034], he attributes used to define slots and the display items used to populate the slots may also be based on search data such as user-entered queries, server-generated queries, and/or query result listings. The applicant’s claim language does not require all elements of the limitation, due to the applicant’s . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621  
                                                                                                                                                                                                      /John Van Bramer/Primary Examiner, Art Unit 3621